DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In applicant’s response dated 05/13/2022, Applicant amended Claims 1 – 3, 7 and 20 – 22; added Claims 35 and 36; canceled Claims 5 and 8; and argued against all objections and rejections previously set forth in the Office Action dated 02/14/2022.
Accordingly, Claims 1 – 4, 6, 9, 10, 20 – 26, 31 and 33 – 36 remain pending for examination.
In light of applicant’s amendments and remarks, the previously set forth objection is withdrawn.

Status of the Claims

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Claims 1 – 4, 6, 9, 10, 20 – 26, 31 and 33 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and Claims 1 – 4, 6, 9, 10, 20 – 26, 31 and 33 – 36 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 recites “presenting the changed text content in vicinity of the two characters of the input text and presenting a process of moving the changed text content to the target location between the two characters of the input text”. After despite reviewing of the disclosure, the examiner cannot find support for this limitation.
Therefore, Applicant is obligated to respond by explaining where/how the Specification provides support for the limitation. See In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996).  See Hyatt v. Doll, 91 USPQ2d 1865 (Fed. Cir., 2009).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6, 9, 10, 20 – 26, 31 and 33 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “wherein a text change process is dynamically presented by: presenting, for the length of time, a dynamic change process from the input to a final text, wherein the dynamic change process comprises combining, at the location, the input text with the changed text content by using the change type”.
After, applicant’s amendments. The length of time is a time interval from a start time to an end time of the change of the input text, or a time interval between an end time of the change and an end time of a previous change of the input text.
However, it is unclear how this “length of time” is being use in order to present the dynamic change process. 
After reviewing applicant’s disclosure, it appears that the text change process is dynamically presented to the user when sending an message, such as the user insert text and the text is modified to include additional text. For purposes of examination the examiner interpreted the claim limitation as disclosed in Evans.
Claims 7, 20, 26, 31, 33 and 34 includes similar language as claim 1. Thus, Claims 7, 20, 26, 31, 33 and 34 are also indefinite.
Due to at least their dependency upon Claims 1, 7, or 20; Claims 2 – 4, 6, 9, 10, 21 – 25, 35 and 36 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6, 7, 9, 10, 20 – 22, 24 – 26, 31 and 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US 2007/0124387) (hereinafter, Galloway) in view of Meisels et al. (US 2012/0278401) (hereinafter, Meisels) and in further view of Evans (US 2012/0284093) (hereinafter, Evans).

Regarding Claim 1, Galloway teaches a method for displaying a text (See Galloway’s Abstract), the method comprising:
determining, in response to detecting a change in an input text, a changed text content in the input text, a location where the change occurs, [and a length of time of the change in the input text, wherein the length of time is a time interval from a start time to an end time of the change of the input text, or a time interval between an end time of the change and an end time of a previous change of the input text] (Galloway in par 0032  0033 and Fig. 4, teaches If the program code determines at 410 that the activity is not entry of a sequential message (e.g., by detecting a right mouse click, or selection of previously transmitted text) then the program code provides, at 415, for identification of any text selected for deletion or substitution by new text, or a location in previous text for insertion of new text. At 420, the program code queries User 1 for entry of the new text (e.g., by establishment of the window 315 as illustrated in FIG. 3B). At 425, the program code detects indicia that entry of the new text is complete (e.g., by detecting a hard return during entry of the new text in the window 315. At 430, the program code forms an instant message that includes content specifying any text selected for removal (hereinafter called non-current text) by either deletion or substitution out in favor of substitute text (e.g., substitute text 350 in FIG. 3C). The non-current text may be specified in any of a variety of ways, including providing a line number and column number for a beginning of the non-current text and another line number and column number specifying an end of the non-current text. Galloway in par 0042 – 0043 and Fig. 6, teaches that if the instant message is sequential, the contents of the instant message are displayed at the next available location in a conversation window displayed on a monitor of the client computer 110b. If the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635. Other logic may prevent User 1 from editing a previous communication that is not recent enough to permit editing. For example, a number of messages, or passage of time, or some other appropriate characteristic may be used to judge whether a previous communication is not recent enough); 
determining a change type of the change in the input text (Galloway in par 0032 and Fig. 4, further teaches that if the program code determines at 410 that the activity is not entry of a sequential message (e.g., by detecting a right mouse click, or selection of previously transmitted text) then the program code provides, at 415, for identification of any text selected for deletion or substitution by new text, or a location in previous text for insertion of new text. Galloway in par 0036, further teaches that the update message may include annotation information for the non-current text, such as the strikethrough, color changes, and graying out features. The update message may also include annotation information for the new text to be substituted or added);
performing information synthesis processing to generate synthesized information based on the changed text content, the location, the change type, [and the length of time] (Galloway in par 0033, further teaches that at 430, the program code forms an instant message that includes content specifying any text selected for removal (hereinafter called non-current text) by either deletion or substitution out in favor of substitute text (e.g., substitute text 350 in FIG. 3C). The non-current text may be specified in any of a variety of ways, including providing a line number and column number for a beginning of the non-current text and another line number and column number specifying an end of the non-current text); and 
sending the synthesized information to a receiving end (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033 and Fig. 4, further teaches that at the completion of 430, an instant message has been formed that contains content which can be interpreted by appropriate program code for effecting one or more substitutions, deletions, and additions of text as provided by User 1. At 435, the instant message is sent).
Galloway consider how recent is a message and the passage of time associated with a message. However is not clearly recording the time. Accordingly, Galloway does not specifically disclose a length of time of the change in the input text, wherein the length of time is a time interval from a start time to an end time of the change of the input text, or a time interval between an end time of the change and an end time of a previous change of the input text
Meisels teaches that document changes are sent within a body of an electronic message to reviewers that are collaborating on the document. The document may be any type of document to which changes/comments are made, such as word processing documents, spreadsheets, slides, and the like. A reviewer receiving the electronic message may accept/reject changes and/or make comments/modifications to the document changes that are contained within the electronic message. For example, a reviewer may edit the document changes that are included within the body of the electronic message to add a comment and/or make changes to the change. A reviewer may also have the option to accept/reject changes directly from within the electronic message. After making any changes, the reviewer replies to the electronic message and the changes that are included within the electronic message are applied to the document (See Meisels’ Abstract).
Meisels in par 0042, further teaches that an electronic message 304 includes To:/From: fields 310 that show that the changes included within the email are from the Document1.doc document and they are sent to Editor 1 that is a reviewer that is assigned to collaborated on Document1.doc. Editing summary 311 shows that the user Author1 edited Document1.doc at 12:10 pm of the current day. More or less information may be shown in editing summary 311. For example, a number of changes made, a number of paragraphs changed, a number of sections that Editor1 is collaborating on, and the like. Reply 312 is used to reply to the electronic message. Instructions for making changes and adding comments to the changes may also be displayed. Other menu options may also be used to reply to the electronic message.
Meisels in par 0053 – 0054 and Fig. 8, teaches a process for sending electronic messages with changes and receiving changes to apply to a document. An electronic message is created that includes the changes made to the document within the body of the electronic message. Each of the changes include portions of the document that come before the change and after the change in order to help provide context for the change. The message may include a summary section that provides information on the changes to the document over a period of time and options for accepting/rejecting changes, adding comments, opening the document from within the message, and the like. Different versions of the electronic message may also be created. For example, different electronic messages may be created based on the editors of the document such that each editor receives the changes to which they are responsible for reviewing. The different versions may also be created for different devices and/or message types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes in the text, thus facilitating the user to keep up with all of the different changes made to the text by their co-authors or editors (See Meisels’ par 0001 and 0003).
However, Galloway in view of Meisels does not specifically disclose wherein a text change process is dynamically presented by: presenting, for the length of time, a dynamic change process from the input text to a final text, wherein the dynamic change process comprises combining, at the location, the input text with the changed text content by using the change type.
Evans teaches that content of a displayed advertisement can change dynamically in response to changes in the subject of a text conversation (See Evans’ Abstract).
Evans in par 0094 – 0095 and Fig(s). 6 – 7, teaches automatically inserting an advertisement in a text message, wherein the inserted advertisement 602A includes text. An analysis of the text of message 601A and/or message 601B reveals that the parties involved in the communication are interested in going out for a meal, and are particularly interested in Mexican food. Accordingly, message 601B has been modified, to add an advertisement 602A in the form of text "-via Tacobell". This advertising text is appended to the original text of message 601B, subject to the normal limitations of text message length (such as 160 characters), if applicable. An advertisement 602A of this type can be used to convey brand awareness, and can therefore be referred to as an "impression" advertisement, or post-text impression (PTI). A hyphen and/or other punctuation can precede the advertisement text, to differentiate it from the original message. Words such as "via," , "by," "brought to you by," and the like, can (but need not) precede the advertisement text. If applicable, an action word or verb can be used; for example, "Drink Coke" or "Eat Tacobell." 
Accordingly, Evans discloses a method in which additional text is dynamically inserted into the inputted text at the time of sending a message, at the particular location. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Evans with the teachings as in Galloway and Meisels in order to dynamically present a change process. The motivation for doing so would have been to provide the user of Galloway with the capability of Evans in order to dynamically change the text to include additional text relevant to the content of the text message, thus improving text message communication (See Evans’ Abstract).

Regarding Claim 2, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the performing information synthesis processing to generate synthesized information based on the changed text content, the location, the change type, and the length of time, comprises: 
determining whether a length of the changed text content is greater than a preset text length threshold; and if the length of the changed text content is greater than a preset text length threshold, dividing the changed text content such that lengths of pieces of the divided changed text content are smaller than or equal to the text length threshold, and for each piece of the divided changed text content, performing information synthesis processing on the piece of the divided changed text content, a location corresponding to the piece of the divided changed text content, a change type corresponding to the piece of the divided changed text content and a length of time corresponding to the piece of the divided text content to generate a plurality of pieces of synthesized sub-information, and 3synthesizing the plurality of pieces of synthesized sub-information into the synthesized information (Galloway in par 0033 and Fig. 4, teaches that at 430, the program code forms an instant message that includes content specifying any text selected for removal (hereinafter called non-current text) by either deletion or substitution out in favor of substitute text (e.g., substitute text 350 in FIG. 3C). The non-current text may be specified in any of a variety of ways, including providing a line number and column number for a beginning of the non-current text and another line number and column number specifying an end of the non-current text. The non-current text may also be included in the instant message, which would eventually be matched to text in the previous message. Entire lines of non-current text may be specified, or even entire paragraphs or pages. Any combination of such specification methods, or other specification methods may be used. Also, any number of additions, deletions and substitutions may be effected in one instant message, or each such change may be transmitted in a physically separate message. Thus, at the completion of 430, an instant message has been formed that contains content which can be interpreted by appropriate program code for effecting one or more substitutions, deletions, and additions of text as provided by User 1. At 435, the instant message is sent).

Regarding Claim 3, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the performing information synthesis processing to generate synthesized information based on the changed text content, the location, the change type, and the length of time, comprises: determining whether the length of time is greater than a preset time length threshold; and if the length of time is greater than the preset time length threshold, performing information synthesis processing on the changed text content, the location, the change type, and the time length threshold to generate the synthesized information (Galloway in par  [0043] Additional functionality of program code executing on the client computer 110b is contemplated. For example, in a long instant messaging session, not all the previous communications from User 1 and displayed in the conversation window at client computer 110b (for User 2) may be visible. User 1 may choose to edit a previous communication that is not currently visible. This situation may be handled in a number of ways. One way is that the program code may cause the conservation window at client computer 110b to scroll back so that the annotated previous communication can be displayed. Other logic may prevent User 1 from editing a previous communication that is not recent enough to permit editing. For example, a number of messages, or passage of time, or some other appropriate characteristic may be used to judge whether a previous communication is not recent enough.
Meisels in par 0053 – 0054 and Fig. 8, teaches a process for sending electronic messages with changes and receiving changes to apply to a document. An electronic message is created that includes the changes made to the document within the body of the electronic message. Each of the changes include portions of the document that come before the change and after the change in order to help provide context for the change. The message may include a summary section that provides information on the changes to the document over a period of time and options for accepting/rejecting changes, adding comments, opening the document from within the message, and the like. Different versions of the electronic message may also be created. For example, different electronic messages may be created based on the editors of the document such that each editor receives the changes to which they are responsible for reviewing. The different versions may also be created for different devices and/or message types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes in the text, thus facilitating the user to keep up with all of the different changes made to the text by their co-authors or editors (See Meisels’ par 0001 and 0003).

Regarding Claim 6, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 1. Galloway further teaches:
wherein, the sending the synthesized information to a receiving end, comprises: sending the synthesized information to the receiving end indirectly by means of a 4relay server (Galloway in par 0016 and Fig.1, further teaches that a plurality of client computers 110a-e, each connected through a network 105 with a server 120. Galloway in par 0034, further teaches that considering the form of the instant message and the content present therein, the content may contain predefined fields for indicating begin/end locations of non-current content and for new content, the content may also contain flags or codes indicating what content is present in the instant message and its location in the message. Such variations in message structure may be prearranged between one or more of the client computers 110a and 110b and the server 120. For example, the server 120 may process the instant message from the client computer 110a into a form suitable for the client computer 110b, for example in situations where there is a difference in the instant messaging program being executed at each client).

Regarding Claim 7, Galloway teaches a method for displaying a text (See Galloway’s Abstract), the method comprising: 
receiving, synthesized information sent by a sending end, the synthesized information being generated by the sending end by performing information synthesis processing based on a changed text content in an input text, a location where change occurs, [a length of time of the change in the input text] and a change type of the change in the input text, the changed text content, the location, the change type and [the length of time] being determined by the sending end in response to detecting the change in the input text [wherein the length of time is a time interval from a start time to an end time of the change of the input text, or a time interval between an end time of the change and an end time of a previous change of the input text] (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033, further teaches that at 430, the program code forms an instant message that includes content specifying any text selected for removal (hereinafter called non-current text) by either deletion or substitution out in favor of substitute text (e.g., substitute text 350 in FIG. 3C). The non-current text may be specified in any of a variety of ways, including providing a line number and column number for a beginning of the non-current text and another line number and column number specifying an end of the non-current text. Galloway in par 0036, further teaches that the update message may include annotation information for the non-current text, such as the strikethrough, color changes, and graying out features. The update message may also include annotation information for the new text to be substituted or added. Galloway in par 0042 – 0043 and Fig. 6, further teaches that if the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635); and 
presenting a text change process based on the synthesized information (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033 and Fig. 4, further teaches that at the completion of 430, an instant message has been formed that contains content which can be interpreted by appropriate program code for effecting one or more substitutions, deletions, and additions of text as provided by User 1. At 435, the instant message is sent).  
Galloway consider how recent is a message and the passage of time associated with a message. However is not clearly recording the time. Accordingly, Galloway does not specifically disclose a length of time of the change in the input text, wherein the length of time is a time interval from a start time to an end time of the change of the input text, or a time interval between an end time of the change and an end time of a previous change of the input text
Meisels teaches that document changes are sent within a body of an electronic message to reviewers that are collaborating on the document. The document may be any type of document to which changes/comments are made, such as word processing documents, spreadsheets, slides, and the like. A reviewer receiving the electronic message may accept/reject changes and/or make comments/modifications to the document changes that are contained within the electronic message. For example, a reviewer may edit the document changes that are included within the body of the electronic message to add a comment and/or make changes to the change. A reviewer may also have the option to accept/reject changes directly from within the electronic message. After making any changes, the reviewer replies to the electronic message and the changes that are included within the electronic message are applied to the document (See Meisels’ Abstract).
Meisels in par 0042, further teaches that an electronic message 304 includes To:/From: fields 310 that show that the changes included within the email are from the Document1.doc document and they are sent to Editor 1 that is a reviewer that is assigned to collaborated on Document1.doc. Editing summary 311 shows that the user Author1 edited Document1.doc at 12:10 pm of the current day. More or less information may be shown in editing summary 311. For example, a number of changes made, a number of paragraphs changed, a number of sections that Editor1 is collaborating on, and the like. Reply 312 is used to reply to the electronic message. Instructions for making changes and adding comments to the changes may also be displayed. Other menu options may also be used to reply to the electronic message.
Meisels in par 0053 – 0054 and Fig. 8, teaches a process for sending electronic messages with changes and receiving changes to apply to a document. An electronic message is created that includes the changes made to the document within the body of the electronic message. Each of the changes include portions of the document that come before the change and after the change in order to help provide context for the change. The message may include a summary section that provides information on the changes to the document over a period of time and options for accepting/rejecting changes, adding comments, opening the document from within the message, and the like. Different versions of the electronic message may also be created. For example, different electronic messages may be created based on the editors of the document such that each editor receives the changes to which they are responsible for reviewing. The different versions may also be created for different devices and/or message types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Meisels with the teachings as in Galloway in order to record the time associated with a change of text. The motivation for doing so would have been to provide the user with information associated with changes in the text, thus facilitating the user to keep up with all of the different changes made to the text by their co-authors or editors (See Meisels’ par 0001 and 0003).
However, Galloway in view of Meisels does not specifically disclose wherein the text change process is dynamically presented by: presenting, for the length of time, a dynamic change process from the input text to a final text, wherein the dynamic change process comprises combining, at the location, the input text with the changed text content by using the change type.
Evans teaches that content of a displayed advertisement can change dynamically in response to changes in the subject of a text conversation (See Evans’ Abstract).
Evans in par 0094 – 0095 and Fig(s). 6 – 7, teaches automatically inserting an advertisement in a text message, wherein the inserted advertisement 602A includes text. An analysis of the text of message 601A and/or message 601B reveals that the parties involved in the communication are interested in going out for a meal, and are particularly interested in Mexican food. Accordingly, message 601B has been modified, to add an advertisement 602A in the form of text "-via Tacobell". This advertising text is appended to the original text of message 601B, subject to the normal limitations of text message length (such as 160 characters), if applicable. An advertisement 602A of this type can be used to convey brand awareness, and can therefore be referred to as an "impression" advertisement, or post-text impression (PTI). A hyphen and/or other punctuation can precede the advertisement text, to differentiate it from the original message. Words such as "via," , "by," "brought to you by," and the like, can (but need not) precede the advertisement text. If applicable, an action word or verb can be used; for example, "Drink Coke" or "Eat Tacobell." 
Accordingly, Evans discloses a method in which additional text is dynamically inserted into the inputted text at the time of sending a message, at the particular location. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Evans with the teachings as in Galloway and Meisels in order to dynamically present a change process. The motivation for doing so would have been to provide the user of Galloway with the capability of Evans in order to dynamically change the text to include additional text relevant to the content of the text message, thus improving text message communication (See Evans’ Abstract).

Regarding Claim 9, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 7. Galloway further teaches: 
wherein, the receiving, synthesized information sent by a sending end, comprises: receiving the synthesized information and information for describing an information synthesizing method used by the sending end in the information synthesis processing, the synthesized information and the information for describing the information synthesizing method being sent by the sending end (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033 and Fig. 4, further teaches that at the completion of 430, an instant message has been formed that contains content which can be interpreted by appropriate program code for effecting one or more substitutions, deletions, and additions of text as provided by User 1. At 435, the instant message is sent. Galloway in par 0042 – 0043 and Fig. 6, teaches that if the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635. Other logic may prevent User 1 from editing a previous communication that is not recent enough to permit editing. For example, a number of messages, or passage of time, or some other appropriate characteristic may be used to judge whether a previous communication is not recent enough).  

Regarding Claim 10, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 7. Galloway further teaches:
wherein, the receiving, synthesized information sent by a sending end, comprises: receiving the synthesized information sent indirectly by the sending end by means of a relay server (Galloway in par 0016 and Fig.1, further teaches that a plurality of client computers 110a-e, each connected through a network 105 with a server 120. Galloway in par 0034, further teaches that considering the form of the instant message and the content present therein, the content may contain predefined fields for indicating begin/end locations of non-current content and for new content, the content may also contain flags or codes indicating what content is present in the instant message and its location in the message. Such variations in message structure may be prearranged between one or more of the client computers 110a and 110b and the server 120. For example, the server 120 may process the instant message from the client computer 110a into a form suitable for the client computer 110b, for example in situations where there is a difference in the instant messaging program being executed at each client).  

	Regarding Claim 20, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 1. Accordingly, Galloway in view of Meisels and in further view of Evans discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 1.

	Regarding Claim 21, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 2. Accordingly, Galloway in view of Meisels and in further view of Evans discloses/teaches every limitation of Claim 21, as indicated in the above rejection of Claim 2.

	Regarding Claim 22, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 3. Accordingly, Galloway in view of Meisels in view of Evans discloses/teaches every limitation of Claim 22, as indicated in the above rejection of Claim 3.

	Regarding Claim 24, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 20. Galloway further teaches:
	wherein, the sending the synthesized information to a receiving end, so that the receiving end presents a text change process based on the synthesized information, comprises: sending, to the receiving end, the synthesized information and information for describing an information synthesizing method used in the information synthesis processing, so that the receiving end presents the text change process based on the synthesized information and the information synthesizing method (Galloway in par 0021, teaches an instant messaging conversation window 225 (generally alluded to in regard to FIG. 1), which is used to display instant messaging communications sent and received during the instant messaging communication session. Galloway in par 0033 and Fig. 4, further teaches that at the completion of 430, an instant message has been formed that contains content which can be interpreted by appropriate program code for effecting one or more substitutions, deletions, and additions of text as provided by User 1. At 435, the instant message is sent. Galloway in par 0042 – 0043 and Fig. 6, teaches that if the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635. Other logic may prevent User 1 from editing a previous communication that is not recent enough to permit editing. For example, a number of messages, or passage of time, or some other appropriate characteristic may be used to judge whether a previous communication is not recent enough).

	Regarding Claim 25, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 6. Accordingly, Galloway in view of Meisels and in further view of Evans discloses/teaches every limitation of Claim 25, as indicated in the above rejection of Claim 6.

	Regarding Claim 26 this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform the method according to Claim 7.  Accordingly, Galloway in view of Meisels and in further view of Evans discloses/teaches every limitation of Claim 26, as indicated in the above rejection of Claim 7.

	Regarding Claim 31, this Claim merely recites a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, implements the method according to claim 1. Accordingly, Galloway in view of Meisels discloses/teaches every limitation of Claim 31, as indicated in the above rejection of Claim 1.  

	Regarding Claim 33, this Claim merely recites a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, implements the method according to claim 7. Accordingly, Galloway in view of Meisels and in further view of Evans discloses/teaches every limitation of Claim 33, as indicated in the above rejection of Claim 7.  

Regarding Claim 34, this claims merely recites a “system for displaying a text, the system comprising the apparatus according to claim 20” (See the above rejection for claim 20), and the receiving end, configured to receive the synthesized information, and present the text change process based on the synthesized information (Galloway in par 0042 – 0043 and Fig. 6, teaches that if the instant message is sequential, the contents of the instant message are displayed at the next available location in a conversation window displayed on a monitor of the client computer 110b. If the instant message is an update message, then non-current text is identified at 615 using content of the instant message, such as for example the line and column information described above. A place for addition of new text may also be identified at 615. At 620, new text for substitution or addition is identified in content of the instant message. At 625, the non-current text is annotated in the conversation window. At 630, annotations (e.g., underlining, strikethroughs, color changes, and the like) may be derived from the content of the instant message or formed based on preferences obtained from the user at client computer 110b. Those annotations are applied such that the new text is displayed appropriately annotated in the conversation window at 635).

Regarding Claim 35, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 1. Evans further teaches:
wherein, the performing information synthesis processing to generate synthesized information based on the changed text content, the location, the change type, and the length of time, comprises: filling the changed text content, the location, the change type and the length of time in respective different reserved keywords, and using the reserved keywords as the generated synthesized information (Evans teaches that content of a displayed advertisement can change dynamically in response to changes in the subject of a text conversation (See Evans’ Abstract). Evans in par 0059, further teaches that central server 201 may retrieve advertisements from advertisement database 204, which may be, for example, stored at a local data 203 or other storage device accessible to central server 201. Evans in par 0076, further teaches that an API 202 running at server 201 extracts 413B relevant text from the received message, analyzes 414 the extracted text, and retrieves 415 an advertisement from advertisement database 204 at data store 203. API 202 modifies the text message by adding, inserting, or embedding 416 the selected advertisement, and returns 417 the modified message to app network 401 via the Internet 302 or other suitable network.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Meisels, in further view of Evans and in further view of  Orsini et al. (US 2014/0303960) (hereinafter, Orsini)

Regarding Claim 4, Galloway in view of Meisels and in further view of Evans teaches the limitations contained in parent Claim 1. Meisels further teaches:
wherein, the determining, a changed text content in the input text and a location where the change occurs, comprises determining the changed text content in the input text and the location where the change occurs (Meisels in par 0062 – 0063, further teaches a process for creating an electronic message including changes made to a document. After a start block, the process moves to operation 910, where the document is parsed to determine the changes made by one or more reviewers/authors. Many different methods may be used for determining the changes. For example, an application may keep track of the changes within the document, a difference comparison may be made between the current state of the document and a previous version of the document, and the like).  
However, Galloway in view of Meisels and in further view of Evans does not specifically disclose using a text comparison algorithm based on an edit distance and a text comparison algorithm based on a longest common subsequence.
Orsini in par 0371 teaches a word-based feature that may be used to assess translation accuracy is the count of any numbers and punctuation marks in the two messages. For example, numbers and punctuation marks, if any, may be identified or extracted in the original message and the translation, and the length of the longest common subsequence (LCS) may be found between them, after sorting. This length, divided by the maximum of the lengths of the two messages, gives a real numbered value for this word-based feature. In general, the real numbered value provides an indication of a percentage of the numbers and punctuations in the two messages that overlap. Experimental results show that better results are obtained using a real numbered value rather than a binary value, for this particular feature. For example, an input sentence of "I am going to meet you at 4:30 Cya! !" in English could have an equivalent output of "Je vais vous recontrer a 4:30 Au revoir!!." On extracting the punctuation and numbers we get "4:30!!" for both the English and French versions. The LCS in this case would be 6 (by character) and the maximum of lengths from among the English and French versions is 36 (by character). The resultant real numbered value for this word-based feature is 6/36=0.167.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Orsini with the teachings as in Galloway  Meisels and Evans in order to compare the text of Galloway, Meisels and Evans by implementing longest common subsequence as disclosed in Orsini. The motivation for doing so would have been to provide the user with a real numbered value that provides indication of overlapping between messages (See Orsini’s par 0371).

	Regarding Claim 23, this Claim merely recites an apparatus for displaying a text, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 4. Accordingly, Galloway in view of Meisels, in further view of Evans and in view of Orsini discloses/teaches every limitation of Claim 23, as indicated in the above rejection of Claim 4.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and overcome the set forth rejection under 35 U.S.C. 112 (See above). 

Response to Arguments
Applicant’s arguments, see remarks page 12, filed 05/13/2022, with respect to the rejection(s) of claim(s) 1 – 10, 20 – 26, 31, 33 and 34 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Evans.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176